MOORE, Circuit Judge
(concurring in the result):
As to the disposition of Chemline’s appeal, I am in accord.
As to the City’s appeal, I agree that paragraph VIII of Ordinance 1621, which prohibits the exhibition of pictures of bare buttocks or bare female breasts by movie theater licensees or their agents if the pictures are visible from any public street or highway, is constitutional; but I rest my conclusion on grounds other than those on which the majority relies.
Paragraph VIII attempts to prevent (1) the exhibition of anatomical areas which would not meet with the approval of the Anthony Comstocks of the community, (2) when such scenes are visible from the public highway. Insofar as the first phase of the paragraph is addressed to possible obscenity, this aspect is covered by Ordinance 1622, held constitutional on Chemline’s appeal. Paragraph VIII does not attempt to equate the mere exhibition of bare breasts and buttocks with obscenity.
As to the second phase, the testimony relating to the traffic hazard caused by exhibition of “nudie” movies provides an ample basis upon which to uphold the constitutionality of the paragraph. Not only were cars continually parked on the shoulder of the road; accidents in the vicinity of the Twin East on Highway 80 during the hours of theater operation jumped from a total of 15 in the four years before the theater started showing “nudies” to a total of 29 in the four years since that transformation. This seems danger enough to warrant regulation, particularly since the ordinance in question will not prevent the exhibition of such films, but only the exhibition of such films when they are visible from the road.
For this reason, I concur in the result reached in Judge Rives’ opinion.